Citation Nr: 9901006	
Decision Date: 01/15/99    Archive Date: 01/22/99

DOCKET NO.  92-21 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUES

1.  Entitlement to an increased rating for headaches, 
currently evaluated as 50 percent disabling.

2.  Entitlement to an effective date earlier than February 
24, 1988, for the award of compensation benefits for 
headaches, including the question of clear and unmistakable 
error (CUE) in a June 1948 rating decision.


REPRESENTATION

Appellant represented by:	Michael Nord, Attorney-at-law


WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife

ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
November 1945.

By a decision entered in April 1992, the RO assigned a 10 
percent rating for headaches, effective February 24, 1988, 
and denied a claim of CUE in a June 1948 rating decision.  
The veteran submitted a notice of disagreement, and was 
thereafter issued a statement of the case (SOC).  However, 
the SOC was limited to the matter of an increased rating and 
entitlement to an earlier effective date for the award of the 
10 percent evaluation.  The claim of CUE was not specifically 
addressed.

The veteran completed his appeal to the Board of Veterans 
Appeals (Board), and the Board addressed the two issues set 
forth in the SOC.  The CUE question was referred to the RO so 
that it could be properly developed for appellate review.  By 
its July 1994 decision, the Board granted an increased (30 
percent) rating for headaches, and denied the claim of 
entitlement to an effective date earlier than February 24, 
1988, for the award of compensation benefits for the same.  
The veteran appealed the Boards decision to the United 
States Court of Veterans Appeals (Court).

By a January 1996 order, the Court vacated the Boards 
decision insofar as it denied a rating greater than 30 
percent for service-connected headaches and an effective date 
earlier than February 24, 1988, on the basis of CUE, for 
compensation benefits for those headaches . . .  The case 
was remanded to the Board for further action consistent with 
the Courts order.

In June 1996, the Board remanded the case to the RO for 
further development.  The RO, by a decision entered in 
November 1997, increased the rating for the veterans 
headaches to 50 percent, effective February 24, 1988.  The RO 
also provided him with a supplemental SOC addressing the CUE 
issue in the context of his claim for an earlier effective 
date.  The case was returned to the Board in April 1998, and 
the veteran appeared for a hearing at the VA Central Office 
in August 1998.

The matter of entitlement to an earlier effective date raises 
questions of whether the RO decision entered in June 1948 was 
subsumed by a subsequent Board decision in December 1980, and 
whether the 1980 Board decision was itself the product of 
CUE.  In this regard, the Board notes that final Board 
decisions may now be challenged on the basis of CUE under the 
provisions of Public Law No. 105-111.  The Board has issued a 
stay on adjudication of such CUE claims, however, until 
implementing regulations can be promulgated.  When final 
regulations have been issued, the Board will lift the stay 
and begin to adjudicate these claims, including the claim of 
CUE raised in this particular case.  Until that time, 
resolution of the earlier effective date issue, including the 
question of CUE in a June 1948 rating decision, will be 
deferred.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran has indicated that he does not desire further 
appellate review of the issue of his entitlement to an 
increased rating for headaches.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that he has withdrawn from appeal 
the issue of his entitlement to an increased rating for 
headaches, and that the appeal of that issue must therefore 
be dismissed.

(As noted above, a decision on the issue of the veterans 
entitlement to an effective date earlier than February 24, 
1988, for the award of compensation benefits for headaches, 
to include the question of CUE in a June 1948 rating 
decision, is deferred pending the promulgation of 
implementing regulations under Public Law No. 105-111.)


FINDING OF FACT

During a hearing held at the VA Central Office in August 
1998, the veteran expressed a desire to withdraw from appeal 
the issue of his entitlement to an increased rating for 
headaches.


CONCLUSION OF LAW

The veterans claim of entitlement to an increased rating for 
headaches has been withdrawn.  38 U.S.C.A. § 7105(d) (West 
1991); 38 C.F.R. § 20.204 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appellant may withdraw an appeal to the Board by 
submitting a written request to do so at any time before the 
Board promulgates a final decision on the matter in question.  
See 38 C.F.R. § 20.204(b) (1998).  When an appellant does so, 
the withdrawal effectively creates a situation where there is 
no longer an allegation of error of fact or law with respect 
to the determination that had been previously appealed.  
Consequently, in such an instance, dismissal is appropriate.  
See 38 U.S.C.A. § 7105(d) (West 1991).

In the present case, the veteran, during a hearing held at 
the VA Central Office in August 1998, expressed a desire to 
withdraw from appeal the issue of his entitlement to an 
increased rating for headaches.  As he has clearly expressed 
his desire to withdraw the issue from appeal, and his 
statements in that regard have since been reduced to writing 
in a transcript of the August 1998 hearing, the legal 
requirements for a proper withdrawal have been satisfied.  
38 C.F.R. § 20.204 (1998).  Cf.  Tomlin v. Brown, 5 Vet. 
App. 355, 357-58 (1993) (oral statements reduced to writing 
in a hearing transcript satisfy the requirement that a notice 
of disagreement be in writing).  Consequently, further 
action by the Board in this regard is not appropriate.  
38 U.S.C.A. § 7105(d) (West 1991).


ORDER

The appeal of the veterans claim of entitlement to an 
increased rating for headaches in dismissed.



		
	M. CHEEK
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
